Lumpkin, J.
1. Where it was admitted that a written notice had been served under the act of December 20, 1899 (Acts 1899, p. 74), claiming damages on account of injury to a lot arising from grading by a municipal corporation, and the description, including boundaries by streets and other lots, showed clearly that the notice claimed damages on account of the lot described in the plaintiff’s petition beginning the suit, a mere -misdescription by which the lot was referred to in the notice as on the “northwest” side of a named street, while the petition alleged it to be on the southwest side thereof was immaterial, it not appearing that the plaintiff owned or was claiming damages on account of any other lot. Langley v. City Council of Augusta, 118 Ga. 592 (11), 600 (45 S. E. 486, 98 Am. St. R. 133).
*505December 14, 1910.
Action for damages. Before Judge Wright. Floyd superior court. October 2, 1909.
W. J. Nunnally, Max Meyerhardt, Lipscomb, Willingham & Wright, and Nathan Harris, for plaintiff in error.
W. M. Henry, contra.
2. Under sucli circumstances there was no error in charging that the notice was in its terms a sufficient compliance with the act of 1899.
3. The verdict was supported by the evidence, and there was no error in overruling- the motion for a new trial.

Judgment on main bill of exceptions affirmed; cross-bill of exceptions dismissed.


All the Justices concur.